Filed 9/25/20 In re Isabella C. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re ISABELLA C.,                                            B302204

 a Person Coming Under the                                     (Los Angeles County
 Juvenile Court Law.                                           Super. Ct. No. NJ29704)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 ISABELLA C.,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los
Angeles County, David S. Wesley, Judge. Affirmed.
     Elana Goldstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Peggy Z. Huang,
Deputy Attorneys General, for Plaintiff and Respondent.

                      ____________________

      While the minor Isabella C.1 and a male companion were
burglarizing a parked vehicle, the owner returned and confronted
the pair, causing them to flee. The vehicle’s owner caught up
with Isabella who then threatened to cut her with a box cutter
unless she was allowed to escape.
      The juvenile court found these acts caused Isabella to be a
person described by Welfare and Institutions Code section 6022 in
that she committed assault with a deadly weapon, second degree
burglary of a vehicle, and personally used a deadly weapon.
      The juvenile court ordered suitable placement for a
maximum of six years for first degree residential burglary
(involving allegations made in a separate section 602 petition),
plus one year for the assault with a deadly weapon, plus one year
for the second degree burglary of a vehicle, plus four months for
personally using a deadly weapon.
      Isabella appeals arguing insufficient evidence supports the
second degree burglary of a vehicle charge because she was
acting in self-defense. She also argues Penal Code section 654


      1 We refer to the minor by her first name and last initial to
protect personal privacy. (See Cal. Rules of Court, rules
8.90(b)(4), 8.401(a)(2).)
      2Subsequent undesignated statutory references are to the
Welfare and Institutions Code unless otherwise specified.




                                 2
applies to the assault with a deadly weapon and car burglary
charges and, thus, her maximum term of confinement should be
reduced.
       We affirm. Sufficient evidence supports the car burglary
conviction. The only evidence Isabella was acting in self-defense
is a convoluted story which the trial court rejected. Moreover, as
the initial aggressor, Isabella may not avail herself of the
defense.
       Nor does Penal Code section 654 apply because Isabella
harbored separate intents and objectives when she attempted to
burgle the car, and then later threatened to cut the car owner in
order to escape arrest.

      FACTUAL AND PROCEDURAL BACKGROUND
       Isabella was involved in three separate crimes on three
different occasions. She received probation for the first, which
was revoked when she committed the second. And before the
juvenile courts disposed of the second petition, she was involved
in a third crime. The third crime is the basis of the instant
appeal.
       We begin by briefly describing the first two crimes in order
to provide necessary context. The third crime receives more
detailed treatment accordingly.
A.    The First and Second Incidents and the First and
      Second Section 602 Petitions
      On September 10, 2018, the People filed their first petition
involving Isabella. She was alleged to be a person described by
section 602 in that she committed misdemeanor petty theft (Pen.
Code, §§ 484, subd. (a), 490.2). The petition alleged she stole
cosmetic products from Rite Aid for a total value not exceeding




                                 3
$950. Isabella admitted the allegations of the first petition,
which the juvenile court sustained. She was placed on probation
for six months under section 725.
       About six months later, Isabella was involved in a
residential burglary causing a second section 602 petition to be
filed. This petition, filed February 21, 2019, alleged that on or
about December 3, 2018, Isabella committed first degree
residential burglary (Pen. Code, § 459) by entering an inhabited
dwelling with the intent to commit larceny.
       Isabella’s probation was revoked for violating the terms of
her probation and incurring a new petition. The juvenile court
set the matter for disposition.
B.      The Third Incident and the Third Section 602
        Petition
        On May 21, 2019, before disposition of the second petition,
the People filed a third section 602 petition. The third petition
alleged Isabella committed assault with a deadly weapon (Pen.
Code, § 245, subd. (a)(1)) and second degree burglary of a vehicle
(id., § 459). The petition further alleged that Isabella personally
used a deadly weapon (id., § 12022, subd. (b)(1)). Isabella
contested the disposition, and a hearing was held in which the
following evidence was adduced.
        On May 17, 2019, around 8:30 p.m., Esther Diaz parked her
car in an alley in Whittier. Diaz returned to her car around
10:00 p.m. and noticed Isabella’s upper body inside the trunk of
Diaz’s car. “[Isabella] was from her waist up was inside the
trunk.” She also noticed a man in the driver’s seat. The gas tank
door was open.
        Diaz approached Isabella and asked: “Do you need
something?” Isabella said “No,” exited and closed the trunk, and




                                 4
walked around to the driver’s side. Diaz walked to the passenger
side. She could see broken glass on the front passenger seat. The
driver’s window was broken.
      The man in the driver’s seat then got out of the car. Diaz
asked, “What are you doing? This is my car.” Isabella
intervened, moved between the man and Diaz, and said, “Don’t
come near us we have a knife. I’ll cut you.” When she saw that
Isabella was holding a box cutter, Diaz started walking
backward, and Isabella walked toward her. Diaz told Isabella to
“drop it,” and “let’s fight.” Then the man told Diaz, “Don’t touch
us, we’ll cut you.”
      Because Diaz’s car was parked at the end of the alley and
that was the only way to the street, Isabella and the man had to
walk past Diaz in order to escape. “They were trying to make
their way towards the street,” Diaz testified. While Diaz
continued to walk backwards, Isabella and the man suddenly ran
past her. But Diaz chased them. Isabella and the man then split
up, running in different directions. Diaz kept chasing Isabella.
      Diaz ultimately caught up to Isabella, which led to a second
confrontation. Isabella raised the box cutter and threatened,
“Don’t touch me cause I’ll cut you.” Diaz repeatedly instructed
Isabella to “drop it,” but Isabella refused and instead moved
towards Diaz and swung the box cutter in her direction—they
were only one arms length apart. Diaz avoided the blow,
punched Isabella, and grabbed the wrist in which Isabella was
holding the box cutter. Diaz testified the box cutter came within
12 inches of cutting her. Diaz continued to hold Isabella’s wrist
and got Isabella onto the ground. She then put her foot on
Isabella’s wrist so that she could remove the blade. Diaz pried
the blade out of Isabella’s hands. Isabella tried to get up to flee,




                                 5
but Diaz had her knee on Isabella’s arm and punched Isabella in
the face several times until police arrived and told Diaz she could
let go.
       Officer Preston Wilks responded to the scene and saw Diaz
holding Isabella down on the ground. Diaz told Officer Wilks
that Isabella attempted to stab her. The box cutter was lying
about five feet from Isabella.
       During the disposition hearing, Isabella took the stand in
her own defense. The theory of her case was self-defense.
       Isabella testified that she and her companion, Daniel
Alvarez, were walking together when Alvarez broke into Diaz’s
car. Isabella testified that she “was standing kind of by the
trunk.” Then, “a few minutes later, I see this girl come out and
she comes up to me and says ‘what are you doing?’ And at that
point, I see [Alvarez] running and then I tried to run but then,
like, it happened really fast and then she grabbed me.”
       After Diaz grabbed her, Isabella testified “we tried—I don’t
know who ran. He ran first. Then I ran after . . . . [And] after
she socked me, like, it was just a big blur. Basically, she got me
to the floor and then—but . . . I never swung at her or nothing.”
       On cross-examination, Isabella insisted she did not know
Alvarez was going to break into the car, but after she saw it
happening, she stood by the car to act as a look out.
       As for the box cutter, Isabella said she carried it inside her
sleeve in case something were to happen as she and Alvarez were
on their way to the store.
C.    The Juvenile Court’s Ruling and Sentencing
      The juvenile court sustained the third petition as alleged
and declared Isabella to be a ward of the court. Isabella admitted
the allegations of the second petition (involving the residential




                                  6
burglary). The court initially placed Isabella on community
detention for 45 days pending its review of supplemental
probation report.
        When the court recalled Isabella, it noted it had reviewed
four probation reports and found Isabella’s parent or guardian
incapable of providing necessary care, and that Isabella has
failed to reform during the pendency of the matter.
        The court therefore ordered Isabella to be suitably placed
with a maximum confinement of eight years and two months,
consisting of six years for first degree residential burglary (Pen.
Code, § 459) plus one year for the assault with a deadly weapon
(id., § 245, subd. (a)(1)), plus one year for the second degree
burglary (id., § 459), plus four months for personally using a
deadly weapon (id., § 12022, subd. (b)(1)).
        Isabella timely appealed.

                          DISCUSSION
       Isabella makes two arguments on appeal, both directed at
the judgments involving the bungled car burglary. First, she
argues the assault with a deadly weapon offense is not supported
by substantial evidence because she acted in self-defense.
Second, she argues her maximum term of confinement should be
reduced because, under Penal Code section 654, the assault with
a deadly weapon charge merged with the car burglary.
       We disagree. As to the self-defense argument, the trial
court found Isabella’s self-defense story implausible and that she
lacked credibility. Moreover, as Isabella was the initial aggressor
of the conflict, she cannot invoke self-defense. The Penal Code
section 654 argument also fails because Isabella harbored
separate intents and objectives when she was attempting to




                                  7
burgle Diaz’s car and when she later fought with Diaz in another
location in order to escape.
A.     Standard of Review
       The standard of review applicable to a sufficiency of the
evidence challenge in a juvenile proceeding is the same as in an
adult proceeding. (See In re James B. (2003) 109 Cal.App.4th
862, 872.) We thus review the whole record in the light most
favorable to the judgment and affirm the trial court’s findings if
they are supported by substantial evidence. (Ibid.) Substantial
evidence is “evidence that is reasonable, credible, and of solid
value” (People v. Zamudio (2008) 43 Cal.4th 327, 357), and not
based on “mere speculation” (People v. Marshall (1997) 15 Cal.4th
1, 35).
       This standard is intentionally deferential. We will affirm
the judgment if “any rational trier of fact could have found the
essential elements of the crime . . . beyond a reasonable doubt.”
(People v. Zamudio, supra, 43 Cal.4th at p. 357.)
B.     Substantial Evidence Supports the Conviction for
       Assault with a Deadly Weapon
       1.    Applicable Law
       Assault is defined as “an unlawful attempt, coupled with a
present ability, to commit a violent injury on the person of
another.” (Pen. Code, § 240.) Penal Code section 245, subdivision
(a)(1), penalizes the commission of an assault “with a deadly
weapon or instrument other than a firearm.” “Self-defense
negates culpability for assaultive crimes . . . .” (People v. Adrian
(1982) 135 Cal.App.3d 335, 340.)
       Self-defense is an absolute defense to an assault charge so
long as the defendant (1) reasonably believed he or she were in
imminent danger of suffering bodily injury, (2) reasonably




                                 8
believed the immediate use of force was necessary to defend
against the danger, and (3) used no more force than was
reasonably necessary. (CALCRIM No. 3470; People v. Lee (2005)
131 Cal.App.4th 1413, 1427.)
       If the defendant presents substantial evidence of self-
defense, the prosecution has the burden of proving beyond a
reasonable doubt that the defense does not apply. (People v. Lee,
supra, 131 Cal.App.4th at p. 1429.) “Issues arising out of self-
defense, including whether the circumstances would cause a
reasonable person to perceive the necessity of defense, whether
the defendant actually acted out of defense of himself, and
whether the force used was excessive, are normally questions of
fact for the trier of fact to resolve.” (People v. Clark (1982) 130
Cal.App.3d 371, 378.)
      2.      Substantial Evidence Supports the Juvenile Court’s
              Rejection of Isabella’s Claim that She Acted in Self-
              defense
        Isabella claims the evidence in her case established all the
elements of self-defense. The argument seems to be this. Once
Diaz told Isabella “let’s fight,” Isabella had to run past her
because the alley had only one exit, and Diaz was unlawfully
blocking it. “Diaz could have let [Isabella] and [Alvarez] flee and
could have contacted law enforcement.” After Diaz chased
Isabella and told her that she wanted to fight, Isabella “for the
first time” stepped towards Diaz and took a “swing.” According to
Isabella, “Diaz had no legitimate reason to chase after” her,
leaving Isabella with “no option but to defense herself.”
        We observe that the only evidence supporting Isabella’s
self-defense theory is her own testimony and the juvenile court
did not find Isabella’s testimony credible. The juvenile court




                                 9
noted that Isabella “doesn’t [even] remember why they went to
this car.” The court continued: “She’s at that car, but she doesn’t
hear the window break or see her friend get into the car.”
       As an appellate court, we defer to the juvenile court’s
credibility determinations because the juvenile court, as the trier
of fact, “is in a superior position to observe the demeanor of
witnesses.” (In re George T. (2004) 33 Cal.4th 620, 634.) And on
substantial evidence review, we cannot substitute Isabella’s
version of events for the version accepted by the trier of fact:
“Where the circumstances reasonably justify the trier of fact’s
findings, a reviewing court’s conclusion the circumstances might
also reasonably be reconciled with a contrary finding does not
warrant the judgment’s reversal.” (People v. Zamudio, supra, 43
Cal.4th at p. 358; accord, People v. Kraft (2000) 23 Cal.4th 978,
1053-1054.) Isabella’s briefing gives us no reason why we are not
bound to apply this settled principle of appellate review here.
Thus, we may not accept Isabella’s self-defense story instead of
the People’s evidence that persuaded the trial court.
       We also observe that whether Isabella’s version of the
events is true is irrelevant because she created the circumstances
leading to the confrontation and therefore could not lawfully
invoke self-defense.
       Neither perfect nor imperfect self-defense may be invoked
“by a defendant who, through his own wrongful conduct (e.g., the
initiation of a physical assault or the commission of a felony), has
created circumstances under which his adversary’s attack or
pursuit is legally justified.” (In re Christian S. (1994) 7 Cal.4th
768, 783, fn. 1.) “[A] quarrel provoked by a defendant, or a
danger which he has voluntarily brought upon himself by his own
misconduct, is not sufficient to support a reasonable




                                10
apprehension of imminent danger.” (People v. Hill (2005) 131
Cal.App.4th 1089, 1102, disapproved on another ground in People
v. French (2008) 43 Cal.4th 36, 48, fn. 5.)
       Rather, “when a defendant seeks or induces the quarrel
which leads to the necessity for killing his adversary, the right to
stand his ground is not immediately available to him, but,
instead, he must first decline to carry on the affray and must
honestly endeavor to escape from it.” (People v. Holt (1944) 25
Cal.2d 59, 66.) The wrongful conduct sufficient to deny a
defendant the right of self-defense need not be a physical assault
but can arise from the creation by the defendant of “an
atmosphere of antagonism that might naturally lead to physical
combat if . . . continued.” (Id. at p. 67.)
       Isabella admitted that she was acting as a look out to
facilitate the burglary of a parked car. She admitted she was
armed with a box cutter. The assault occurred after Diaz,
unarmed, saw what was happening and tried to chase off Isabella
and Alvarez. Self-defense is not available to justify Isabella’s
actions under these circumstances, which she herself created.
(See People v. Valencia (2008) 43 Cal.4th 268, 288 [“ ‘the ordinary
self-defense doctrine—applicable when a defendant reasonably
believes that his safety is endangered—may not be invoked by a
defendant who, through his own wrongful conduct (e.g., the
initiation of a physical attack or the commission of a felony), has
created circumstances under which his adversary’s attack or
pursuit is legally justified’ ”].)
       Moreover, even if acting in self-defense, Isabella was
entitled to use only that force that was reasonable under the
circumstances. (People v. Minifie (1996) 13 Cal.4th 1055, 1065.)
The use of excessive force negates any claim of self-defense.




                                11
(People v. Hardin (2000) 85 Cal.App.4th 625, 629-630.) Here,
because Isabella swung a blade at Diaz who was unarmed and
did not physically or verbally threaten Isabella, her attempt to
cut Diaz would be excessive even if the defense of self-defense
applied, which it does not. (See, e.g., id. at p. 633 [absent a
reasonable “fear of great bodily harm . . . there is no cause for the
exaction of a human life”].)
C.    Penal Code Section 654 Does Not Apply
      1.     Applicable Law
      Penal Code section 654 prohibits punishment for multiple
crimes arising from a single indivisible course of conduct. (People
v. Latimer (1993) 5 Cal.4th 1203, 1208.) Penal Code section 654’s
applicability “turns on the defendant’s objective in violating”
multiple statutory provisions rather than temporal proximity.
(People v. Britt (2004) 32 Cal.4th 944, 952, italics omitted.) If all
the crimes for which the defendant was convicted were merely
incidental to or were the means of accomplishing or facilitating
one objective, he or she may be punished only once. (Ibid.)
However, multiple punishment is proper if the defendant
entertained multiple independent criminal objectives. (People v.
Harrison (1989) 48 Cal.3d 321, 335.)
      Penal Code section 654’s applicability in a given case is a
question of fact for the trial court. As such, we review that
determination solely to determine if it is supported by substantial
evidence. (People v. Jackson (2016) 1 Cal.5th 269, 354; see also
People v. Saffle (1992) 4 Cal.App.4th 434, 438 [“The
determination of whether there was more than one objective is a
factual determination, which will not be reversed on appeal
unless unsupported by the evidence presented at trial”].)




                                 12
      Where, as here, a juvenile court orders a minor removed
from the custody of parents or guardians, it must specify a
maximum period of confinement that is no longer the maximum
term that could be imposed on an adult for the same offenses.
(§ 726, subd. (d).) Penal Code section 654’s prohibition against
multiple punishment applies to this determination. (In re Billy
M. (1983) 139 Cal.App.3d 973, 978.)
      2.     Substantial Evidence Supports the Court’s
             Determination Penal Code Section 654 Does Not
             Apply
      Isabella argues that because Diaz interrupted a burglary
that was in progress, the crime of burglary was incomplete. “The
assault only occurred because Diaz happened to interrupt the
burglary of the vehicle, and [Isabella] chose a scare tactic to
attempt to persuade Diaz to let them continue without being
apprehended.” The crime of burglary was incomplete as a matter
of law, Isabella argues, because she had not yet reached a place of
temporary safety. “The initial crime—the burglary of a vehicle—
was still being consummated when [Isabella] committed the
second offense of assault with a deadly weapon.”
      Isabella primarily relies upon People v. Nunez (2012) 210
Cal.App.4th 625, where the defendant escaped from a mental
health facility and approached the victim who was sitting in a
parked car. The defendant was charged with carjacking and
assault with a deadly weapon after he hit the victim’s car window
and screamed at him. (Id. at p. 628.) The victim opened his car
door and pushed the defendant, and the defendant then swung a
claw hammer and struck the victim’s arm. The defendant
jumped into the vehicle and drove away. (Ibid.) In striking the
deadly weapon enhancement, Division Six of this court found




                                13
that the assault with a deadly weapon and carjacking charges
merge for purposes of sentencing because the defendant “wielded
the hammer to take the car . . . . Nor was use of the hammer
motivated by animus unrelated to the taking of the automobile.”
(Id. at p. 630.) The two crimes were committed close in time, and
the attack on the victim did not occur after the defendant “ ‘ha[d]
consummated the purpose of his original crime.’ ” (Ibid., quoting
People v. Williams (1966) 244 Cal.App.2d 658, 663.)
       We reject Isabella’s reliance upon Nunez because it relies
upon a false factual premise: that Isabella was still in the process
of burglarizing Diaz’s vehicle when she assaulted Diaz. By
Isabella’s own testimony, she and Alvarez decided to flee after
Diaz refused to back down. It was only after they gave up trying
to burgle the vehicle and decided to escape that she assaulted
Diaz with a deadly weapon.
       These facts are unlike Nunez where the defendant struck
the victim with a hammer immediately after he got the victim out
of the vehicle. (People v. Nunez, supra, 210 Cal.App.4h at p. 628.)
       Instead, we find a stronger analogy lies to the facts of
People v. Wynn (2010) 184 Cal.App.4th 1210, where the
defendant walked out of a store with a carton of cigarettes and
was then confronted by a security guard. The defendant threw
down the cigarettes and attacked the guard. The court found
that the defendant’s objective during the burglary was to obtain
the cigarettes, but his objective during the assault was to avoid
arrest. (Id. at p. 1216.)
       As in Wynn, Isabella had the intent to burgle Diaz’s car
when she broke into her car. Isabella’s intent changed when she
realized that Diaz would not back down and was determined that




                                14
Isabella be arrested. So Isabella fled. Indeed, she fled out of the
alley onto a nearby street.
       Isabella herself created this situation. When Diaz
ultimately caught up to her, she could have accepted her fate and
waited for the police to come. Instead, she threatened to cut Diaz
with a deadly weapon.
       That gratuitous act of violence—separated in time and
place from the substantive crime of burglary—is substantial
evidence supporting the trial court’s imposition of the deadly
weapon enhancement in this case.
       Isabella makes an additional argument that her assault
with a deadly weapon charge must merge with the burglary. She
claims because the assault transpired before she reached a
temporary place of safety, the crime of burglary was incomplete
as a matter of law, and thus, the assault must merge. (See, e.g.,
People v. Wilkins (2013) 56 Cal.4th 333, 341 [discussing the
relevance of reaching a place of temporary safety to the crimes of
robbery and burglary].)
       We reject this argument for two reasons. First, Isabella
makes this argument for the first time in her reply brief where
she cites People v. Bodely (1995) 32 Cal.App.4th 311, 313 for the
proposition that the crime of burglary necessarily includes a
period of “immediate escape from the scene of [the] crime.”
Although her opening brief does refer to “temporary safety,” it
does so only once and in this single sentence: “Moreover, the
assault transpired while the burglary was still occurring, prior to
[Isabella] and [Alvarez] reaching a place of temporary safety, and
thus had temporal proximity, as in Nunez.” This reference to “a
place of temporary safety” in her opening brief is unaided by any
legal citation establishing why any assault with a deadly weapon




                                15
committed while a burglary is being pursued—no matter how far
away from the burglary—will always merge with the burglary
under Penal Code section 654 as a matter law. The Attorney
General was given no opportunity to respond to this argument
because it was made for the first time in Isabella’s reply brief.
The single reference to “temporary safety” in her opening brief
was insufficient to alert the Attorney General to the argument
she develops for the first time in her reply. Because we do not
consider arguments raised for the first time in a reply brief, this
argument is not properly before us. (See Hernandez v. Vitamin
Shoppe Industries Inc. (2009) 174 Cal.App.4th 1441, 1461, fn. 10.)
       Even if we were inclined to respond to this untimely
argument, we would also reject it. It is premised upon the
assumption that the assault with a deadly weapon charge is
limited to the first instance in which Isabella brandished her box
cutter when Diaz initially encountered the pair. This is
unsupported by the record. After Diaz chased Isabella out of the
alley into another street Isabella took a swing at Diaz with the
box cutter. We need not decide whether there were one or two
assaults with a deadly weapon. We are here reviewing solely for
substantial evidence, and accordingly must indulge every
inference to support the judgment.




                                16
                          DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED


                                          SINANIAN, J.*


We concur:



             CHANEY, J.



             BENDIX, Acting P. J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               17